Title: From Thomas Jefferson to Charles Pinckney, 1 April 1792
From: Jefferson, Thomas
To: Pinckney, Charles


          
            Sir
            Philadelphia April 1. 1792.
          
          Your letter of Jan. 8. to the President of the U.S. having been referred to me, I have given the subject of it as mature consideration as I am able. Two neighboring and free governments, with laws equally mild and just, would find no difficulty in forming a convention for the interchange of fugitive criminals. Nor would two neighboring despotic governments, with laws of equal severity. The latter wish that no door should be open to their subjects flying from the oppression of their laws. The fact is that most of the governments on the continent of Europe have such conventions: but England, the only free one, till lately, has never yet consented either to enter into a convention for this purpose or to give up a fugitive. The difficulty between a free government and a despotic one is indeed great. I have the honor to inclose to your Excellency a sketch of the Considerations which occurred to me on the subject, and which I laid before the President. He has in consequence instructed me to prepare a project of a Convention to be proposed to the court of Madrid, which I have accordingly done, and now inclose a copy of it. I wish it may appear to you satisfactory. Against property we may hope it would be effectual, whilst it leaves a door open to life and liberty except in a single unquestionable case. Messrs. Carmichael and Short will be instructed to make this one of the subjects of their negociation with the court of Spain. I have the honor to be with sentiments of the most perfect esteem & respect Y. E’s most obedt. & most humble servt,
          
            Th: Jefferson
          
        